DETAILED ACTION
This action is in response to an amendment filed on January 19, 2021 for the application of Davis et al., for a “Dynamically forming a failure domain in a storage system that includes a plurality of blades” filed on May 29, 2020, which is a continuation of U.S. Application No. 15/172197, filed June 3, 2016, now U.S. Patent No. 10691567. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-12, and 14-19 are pending in the application.
Claims 6, 13, and 20 have been cancelled. 

Claims 1-5, 7-12, and 14-19 are allowed and have been renumbered 1-17 respectively. 
Terminal Disclaimer
The terminal disclaimer filed on April 23, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Michael Gencarella (Reg. No. 44703), on April 23, 2021. The application has been amended as follows: 
Please cancel claims 6, 13, and 20. A new claim listings reflecting the examiner’s amendment is attached to this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113